UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-18516ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0002090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 664 Churchmans Road, Newark, Delaware 19702 Address of principal executive offices (302) 453 – 6900 Registrant's telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act.: Large accelerated filer oAccelerated filer þNon-accelerated filer oSmall reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): o Yes þ No As of August 8, 2008, 6,467,998 shares of Class A Non-Voting Common Stock and 881,452 shares of Class B Common Stock were outstanding. ARTESIAN RESOURCES CORPORATION INDEX TO FORM 10-Q Part I - Financial Information: Item 1 - Financial Statements Page(s) Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 (unaudited) 3 Consolidated Statements of Income for the quarter ended June 30, 2008 and 2007 (unaudited) 4 Consolidated Statements of Income for the six months ended June 30, 2008 and 2007 (unaudited) 5 Consolidated Statements of Retained Earnings for the six months ended June 30, 2008 and 2007 (unaudited) 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2008 and 2007 (unaudited) 6–7 Notes to the Consolidated Financial Statements 8– 18 Item 2 - Management's Discussion and Analysis of Financial ConditionandResults of Operations 19 –32 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 32 Item 4 - Controls and Procedures 33 Part II - Other Information: Item 1A - Risk Factors 34 Item 4 Submission of Matters to a Vote of Security Holders 34 Item 6 - Exhibits 35 Signatures Certification of Chief Executive Officer Rule 13a – 14 (a) Certification of Chief Financial Officer Rule 13a – 14 (a) Certification of CEO and CFO Rule 13a – 14 (b) PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS ARTESIAN RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS Unaudited (In thousands) June 30, 2008 December 31, 2007 ASSETS Utility plant, at original cost less accumulated depreciation $ 296,249 $ 274,140 Current assets Cash and cash equivalents 1,658 2,520 Accounts receivable, net 4,158 5,499 Unbilled operating revenues 3,554 3,198 Materials and supplies-at cost on FIFO basis 1,155 1,192 Prepaid property taxes 2 1,058 Prepaid expenses and other 1,327 857 Total current assets 11,854 14,324 Other assets Non-utility property (less accumulated depreciation 2008-$201; 2007-$177) 459 288 Other deferred assets 4,739 4,156 Total other assets 5,198 4,444 Regulatory assets, net 1,627 1,681 $ 314,928 $ 294,589 LIABILITIES AND STOCKHOLDERS' EQUITY Stockholders' equity Common stock $ 7,342 $ 7,300 Additional paid-in capital 65,953 65,363 Retained earnings 11,123 12,469 Total stockholders' equity 84,418 85,132 Long-term debt, net of current portion 91,584 91,757 176,002 176,889 Commitments and contingencies Current liabilities Lines of credit 9,691 898 Current portion of long-term debt 329 316 Dividends payable 1,310 Accounts payable 3,354 3,225 Accrued expenses 3,428 2,483 Overdraft payable 3,712 1,672 Deferred income taxes 301 Interest accrued 295 326 Customer deposits 562 746 Other 1,686 1,877 Total current liabilities 24,367 11,844 Deferred credits and other liabilities Net advances for construction 22,770 23,840 Postretirement benefit obligation 868 868 Deferred investment tax credits 727 740 Deferred income taxes 27,197 25,170 Total deferred credits and other liabilities 51,562 50,618 Net contributions in aid of construction 62,997 55,238 $ 314,928 $ 294,589 See notes to the consolidated financial statements. 3 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF INCOME Unaudited (In thousands, except per share amounts) For the Quarter Ended June 30, 2008 2007 OPERATING REVENUES Water sales $ 12,514 $ 11,945 Other utility operating revenue 552 470 Non-utility revenue 837 498 13,903 12,913 OPERATING EXPENSES Utility operating expenses 7,280 6,759 Non-utility operating expenses 582 387 Depreciation and amortization 1,306 1,291 State and federal income taxes 1,020 864 Property and other taxes 798 693 10,986 9,994 OPERATING INCOME 2,917 2,919 OTHER INCOME (EXPENSE), NET Allowance for funds used during construction 212 75 Miscellaneous (32 ) (42 ) INCOME BEFORE INTEREST CHARGES 3,097 2,952 INTEREST CHARGES 1,568 1,681 NET INCOME $ 1,529 $ 1,271 INCOME PER COMMON SHARE: Basic $ 0.21 $ 0.20 Diluted $ 0.21 $ 0.19 CASH DIVIDEND PER COMMON SHARE $ 0.1784 $ 0.1660 AVERAGE COMMON SHARES OUTSTANDING Basic 7,334 6,468 Diluted 7,445 6,623 See notes to the consolidated financial statements. 4 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF INCOME Unaudited (In thousands, except per share amounts) For the Six Months Ended June 30, 2008 2007 OPERATING REVENUES Water sales $ 23,603 $ 22,652 Other utility operating revenue 992 902 Non-utility revenue 1,578 963 26,173 24,517 OPERATING EXPENSES Utility operating expenses 14,253 13,244 Non-utility operating expenses 1,144 597 Depreciation and amortization 2,640 2,503 State and federal income taxes 1,691 1,605 Property and other taxes 1,591 1,381 21,319 19,330 OPERATING INCOME 4,854 5,187 OTHER INCOME, NET Allowance for funds used during construction 329 135 Miscellaneous 432 421 INCOME BEFORE INTEREST CHARGES 5,615 5,743 INTEREST CHARGES 3,087 3,316 NET INCOME $ 2,528 $ 2,427 INCOME PER COMMON SHARE: Basic $ 0.35 $ 0.39 Diluted $ 0.34 $ 0.38 CASH DIVIDEND PER COMMON SHARE $ 0.3504 $ 0.3260 AVERAGE COMMON SHARES OUTSTANDING Basic 7,324 6,289 Diluted 7,438 6,449 See notes to the consolidated financial statements 5 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF RETAINED EARNINGS Unaudited (In thousands) For the Six Months Ended June 30, 2008 2007 Balance, beginning of period $ 12,469 $ 10,662 Net income 2,528 2,427 14,997 13,089 Less: Dividends 3,874 1,994 Balance, end of period $ 11,123 $ 11,095 See notes to the consolidated financial statements ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (In thousands) For the Six Months Ended June 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES NET INCOME $ 2,528 $ 2,427 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,640 2,503 Deferred income taxes, net 1,631 1,846 Stock compensation 58 67 Allowance for funds used during construction (329 ) (135 ) Changes in assets and liabilities: Accounts receivable, net 1,341 (602 ) Unbilled operating revenues (356 ) (742 ) Materials and supplies 37 (2 ) Prepaid property taxes 1,056 922 Prepaid expenses and other (470 ) (749 ) Other deferred assets (646 ) (387 ) Regulatory assets 54 85 Accounts payable 129 (354 ) Accrued expenses 945 (360 ) Interest accrued (31 ) 6 Customer deposits and other, net (293 ) 214 NET CASH PROVIDED BY OPERATING ACTIVITIES 8,294 4,739 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures, net of AFUDC (19,334 ) (11,686 ) Proceeds from sale of assets 50 22 NET CASH USED IN INVESTING ACTIVITIES (19,284 ) (11,664 ) 6 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Unaudited (In thousands) For the Six Months Ended June 30, 2008 2007 CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (repayments) under line of credit agreements 8,793 (7,888 ) Overdraft payable 2,040 123 Net advances and contributions in aid of construction 1,389 4,159 Principal repayments of long-term debt (160 ) (156 ) Net proceeds from issuance of common stock 574 18,691 Dividends paid (2,564 ) (1,994 ) Deferred debt issuance costs 56 53 NET CASH PROVIDED BY FINANCING ACTIVITIES 10,128 12,988 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (862 ) 6,063 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,520 1,414 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,658 $ 7,477 Supplemental Disclosure of Non-Cash Activity: Utility plant received as construction advances and contributions $ 5,785 $ Dividends declared not yet paid 1,310 Supplemental Disclosures of Cash Flow Information: Interest paid $ 3,062 $ 3,226 Income taxes paid $ $ 470 See notes to the consolidated financial statements 7 Table Of Contents NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – GENERAL Artesian Resources Corporation, or Artesian Resources, operates as a holding company, whose income is derived from the earnings of our eight wholly owned subsidiaries and formerly from a one-third interest in AquaStructure Delaware, L.L.C., an inactive limited liability corporation that was dissolved on May 30, 2008.The terms “we”, “our”, “Artesian” and the “Company” as used herein refer to Artesian Resources and its subsidiaries, and variable interest entities required to be consolidated under FIN 46R (as defined below). Artesian Water Company, Inc., or Artesian Water, our principal subsidiary, is the oldest and largest public water utility on the Delmarva Peninsula, and has been providing water service since 1905.Artesian Water distributes and sells water to residential, commercial, industrial, governmental, municipal and utility customers throughout Delaware.In addition, Artesian Water provides services to other water utilities, including operations and billing functions, and has contract operation agreements with 21 private and municipal water providers. Artesian Water Pennsylvania, Inc., or Artesian Water Pennsylvania, began operations in 2002, and is providing water service to a residential community, consisting of 38 customers, in Chester County, Pennsylvania.In 2005, the Pennsylvania Public Utilities Commission approved our application to increase our service area to encompass four specific planned developments. Artesian Water Maryland, Inc., or Artesian Water Maryland, formerly Carpenters Point Water Company, serves a 141 home community in Cecil County, Maryland near the Interstate 95 growth corridor between Philadelphia and Baltimore and has sufficient groundwater supply and elevated water storage to serve additional customers in the undeveloped portions of its franchise and surrounding area. On May 5, 2008, Artesian Water Maryland signed an agreement to acquire Mountain Hill Water Company valued at approximately $7.0 million payable over 5 years.Mountain Hill Water Company currently serves two commercial accounts in the Principio Business Park located within Cecil County’s designated growth corridor.The proposed acquisition is expected to provide water service to customers in portions of the Principio Business Park and the proposed 660 home residential development of Charlestown Crossing as well as the surrounding area.On July 9, 2008 the Maryland Public Service Commission approved the purchase of Mountain Hill Water Company by Artesian Water Maryland.This acquisition was finalized on August 1, 2008. Another subsidiary of ours, Artesian Wastewater Management, Inc., or Artesian Wastewater, is a regulated entity that owns wastewater infrastructure and provides wastewater services in Delaware.Artesian Wastewater currently owns and operates five wastewater treatment facilities, which are capable of treating approximately 750,000 gallons per day and can be expanded to treat approximately 1.6 million gallons per day. Artesian Wastewater Maryland , Inc., or Artesian Wastewater Maryland, was incorporated on June 3, 2008 to provide regulated wastewater services in the state of Maryland. 8 Table Of Contents Our three other subsidiaries which are not regulated, are: Artesian Utility Development, Inc., or Artesian Utility, which designs and builds water and wastewater infrastructure and provides contract water and wastewater services on the Delmarva Peninsula; Artesian Development Corporation, or Artesian Development, the sole activity of which is the ownership of a six-acre parcel of land zoned for office buildings located immediately adjacent to our corporate headquarters and 2 nine-acre parcels of land located in Sussex County; and Artesian Consulting Engineers, Inc., or Artesian Consulting, which provides engineering services to developers for residential and commercial development. On May 1, 2007, Artesian Utility acquired all rights, titles and interest in operations contracts of TMH Environmental Services, Inc., or TMH.We currently provide contract water and wastewater operation services to 21 private, municipal and governmental institutions in the southeastern part of Pennsylvania. On June 30, 2008, Artesian Utility signed an agreement with Northern Sussex Regional Water Recycling Complex, LLC, or NSRWRC, for the design, construction and operation of the Northern Sussex Regional Water Recycling Complex, a wastewater treatment facility to be located in Sussex County, Delaware.NSRWRC was created for the purpose of developing the treatment facility site, which once constructed, will be operated by Artesian.Under the terms of the agreement, Artesian Resources acts as the guarantor(as described further in Note 7) of a $10 million construction loan, secured by a 75 acre parcel NSRWRC purchased on July 1, 2008 for approximately $5 million. On June 6, 2008, Artesian Consulting acquired all the assets of Meridian Architects and Engineers, or Meridian,for a purchase price of $130,000.The acquisition includes the assignment of all current contract agreements to provide engineering services to developers and includes services to be provided to Artesian Water.Meridian’s fourteen employees, which includes one architect, three licensed professional engineers, two licensed surveyors and three computer-aided design professionals, have been offered and accepted continued employment with Artesian Consulting. Stock Compensation Plans We maintain an equity compensation plan that provides for grants of stock options and restricted stock awards and other forms of stock compensation to our directors, officers and key employees.Prior to May25, 2005, we maintained three stock compensation plans.No further equity compensation can be issued under those plans.On May 25, 2005, the Company’s stockholders approved a new Equity Compensation Plan, or the Plan, which authorized up to 750,000 shares of Class A Non-Voting Common Stock for issuance.The terms and vesting schedules for options granted under the Plan may vary and are set at the time of grant by the Compensation Committee of the Board of Directors.Approximately $58,000 in compensation expense was recorded during the six months ended June 30, 2008 for stock options issued in May 2008 and May 2007 and stock awards and related tax issued in the quarter ended June 30, 2008.For the six months ended June 30, 2007, an expense of approximately $66,600 was recorded for stock options granted in May 2007 and May 2006. Effective January 1, 2006, we adopted the fair value recognition provisions of Statement of Financial Accounting Standards No. 123(R), “Share-Based Payment,” and related interpretations (“SFAS No. 123R”) using the modified-prospective transition method.Under this method, compensation cost recognized included (a) compensation cost for all share-based payments granted prior to, but not yet vested, as of January 1, 2006 based on the grant date fair value estimated in accordance with the original provisions of SFAS No. 123R and (b) compensation cost for all share-based payments granted on or subsequent to January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123R.All options were granted at market value with a 10-year option term with a vesting period of one year from the dates of grant at May 14, 2008 and May 16, 2007.The fair value of the options that were granted in 2008 and 2007 were estimated using a Black-Scholes-Merton option-pricing formula, applying the following assumptions: 9 Table Of Contents 2008 2007 Expected Dividend Yield 3.63 % 3.25 % Expected Stock Price Volatility 0.25 0.27 Weighted Average Risk-Free Interest Rate 3.45 % 4.69 % Weighted Average Expected Life of Options (in years) 6.93 6.65 For 2008 and 2007 the expected dividend yield was based on a 12 month rolling average of the current dividend yield.The expected volatility is the standard deviation of the change in the natural logarithm of the stock price (expressed as an annual rate) for the seven year periods ended May 31, 2008 and May 31, 2007 for 2008 and 2007, respectively.The expected life was based on historic exercise patterns for similar grants.The risk free interest rate is the 7-year Treasury Constant Maturity rate as of the date of the grants for 2008 and 2007. The following summary reflects changes in the shares of Class A Non-Voting Common Stock under option: Option Shares Weighted Average Exercise Price Weighted Average Remaining Life (Yrs.) Aggregate Intrinsic Value (in thousands) Plan options Outstanding at January 1, 2008 574,696 $ 14.621 Granted 33,750 $ 18.430 Exercised (24,325 ) $ 8.223 Canceled N/A Outstanding at June 30, 2008 584,121 $ 15.107 4.94 $ 2,205 Options exercisable at June 30, 2008 550,371 $ 14.903 4.64 $ 2,205 The total intrinsic value of options exercised during the six month period ended June 30, 2008 was approximately $251,900. 10 Table Of Contents The following summary reflects changes in the non-vested shares of Class A Stock under option: Non-vested Shares Option Shares Weighted Average Grant –Date Fair Value Per Option Non-vested at January 1, 2008 27,000 $ 4.847 Granted 33,750 3.600 Vested 27,000 4.847 Canceled N/A Non-vested at June 30, 2008 33,750 $ 3.600 As of June 30, 2008, there was $105,900 of total unrecognized expense related to non-vested option shares granted under the Plan.That cost will be recognized over the remaining vesting period of .87 years of the unvested options. 11 Table Of Contents NOTE 2 – BASIS OF PRESENTATION The unaudited consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all the disclosures required in the financial statements included in the Company's annual report on Form 10-K.Accordingly, these financial statements and related notes should be read in conjunction with the financial statements and related notes in the Company's annual report on Form 10-K for fiscal year 2007 and the Quarterly Report on Form 10-Q for the quarter ended March 31, 2008. In the opinion of the Company, the accompanying unaudited consolidated financial statements reflect all normal recurring adjustments necessary to present fairly the Company's balance sheet position as of June 30, 2008 and the results of operations for the six month and quarterly periods ended June 30, 2008 and 2007 and cash flows for the six month periods ended June 30, 2008 and 2007.In addition, in accordance with Financial Accounting Standards Board Interpretation No. 46(R), “Consolidation of Variable Interest Entities, an interpretation of ARB No, 51,” (FIN 46R) the Company consolidates variable interest entities for which it is deemed to be the primary beneficiary.All intercompany transactions and balanceshave been eliminated in consolidation. The results of operations for the interim period presented are not necessarily indicative of the results for the full year or for future periods. NOTE 3 - REGULATORY ASSETS Certain expenses are recoverable through rates charged to our customers, without a return on investment, and are deferred and amortized during future periods using various methods as permitted by the Delaware Public Service Commission, or PSC.Expenses related to applications to increase rates are amortized on a straight-line basis over a period of two years.The postretirement benefit obligation, which is being amortized over 20 years, is adjusted for the difference between the net periodic postretirement benefit costs and the cash payments.The deferred income taxes will be amortized over future years as the tax effects of temporary differences previously flowed through to the customers reverse.Regulatory assets net of amortization, are comprised of the following: Unaudited (in thousands) June 30, 2008 December 31, 2007 Postretirement benefit obligation $ 948 $ 968 Deferred income taxes 559 567 Expense of rate proceedings 120 141 Other 5 $ 1,627 $ 1,681 12 Table Of Contents Expenses related to the Net Periodic Pension Cost for the postretirement benefit obligation are as follows: Unaudited (in thousands) For the Six Months Ended June 30, 2008 2007 Net Periodic Pension Cost Interest Cost $ 27 $ 25 Amortization of Net Gain (12 ) Amortization of Transition Obligation 4 4 Total Net Periodic Benefit Cost $ 31 $ 17 Contributions Artesian Water contributed $51,000 to its postretirement benefit plan in the first six months of 2008 and expects to contribute another $52,000 for the remainder of the year.These contributions consist of insurance premium payments for medical, dental and life insurance benefits made on behalf of the Company’s eligible retired employees. 13 Table Of Contents NOTE 4 - NET INCOME PER COMMON SHARE AND EQUITY PER COMMON SHARE Basic net income per share is based on the weighted average number of common shares outstanding.Diluted net income per share is based on the weighted average number of common shares outstanding and the potentially dilutive effect of employee stock options.The following table summarizes the shares used in computing basic and diluted net income per share: For the Quarter For the Six Months Ended June 30, Ended June 30, 2008 2007 2008 2007 (in thousands) (in thousands) Average common shares outstanding during the period for Basic computation 7,334 6,468 7,324 6,289 Dilutive effect of employee stock options 111 155 114 160 Average common shares outstanding during the period for Diluted computation 7,445 6,623 7,438 6,449 Equity per common share was $11.49 and $11.36 at June 30, 2008 and 2007, respectively.These amounts were computed by dividing common stockholders' equity by the number of shares of common stock outstanding on June 30, 2008 and 2007, respectively. NOTE 5 - IMPACT OF RECENT ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board, FASB, issued Statement No. 157, "Fair Value Measurements.”This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP) and expands disclosures about fair value measurements of assets and liabilities.This statement applies under other accounting pronouncements that require or permit fair value measurements; however, the statement does not require any new fair value measurements.This statement is effective for fiscal years beginning after November 15, 2007 and interim periods within those years.On January 1, 2008, we adopted the provisions of SFAS 157, except as it applies to non-financial assets and non-financial liabilities for which the effective date has been delayed by one year as described below.The adoption of SFAS 157 did not have a material effect on our financial position or results of operations. 14 Table Of Contents SFAS 157 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.SFAS 157 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The book values of cash and cash equivalents, accounts receivables, lines of credit, and accounts payable approximate their respective fair values due to the short-term nature of these instruments.The fair value of the long term debt at June 30, 2008 is estimated at $89.7 million determined by discounting their future cash flows using current market interest rates on similar instruments with comparable maturities (Level 2 inputs). On February 12, 2008, the FASB issued FSP No. FAS 157-2, "Effective Date of FASB Statement No. 157," which delays the effective date of SFAS 157 for all non-financial assets and non-financial liabilities, except those that are recognized or disclosed at fair value in the financial statements on at least an annual basis, until January 1, 2009 for calendar year-end entities.The Company does not expect it to have a material effect on the financial statements. 15 Table Of Contents In March 2008, the FASB issued Statement No. 161, “Disclosures about Derivative Instruments and Hedging Activities – Including an amendment of FASB No.133.”This statement changes the disclosure requirements for derivative instruments and hedging activities.Entities are required to provide enhanced disclosures about (a) how and why a company used derivative instruments, (b) how derivative instruments and related hedge items are accounted for under Statement 133 and its related interpretations and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flow. This Statement is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008.The Company expects to adopt this statement effective January 1, 2009 and does not expect it to have a material effect on the financial statements. In May of 2008, the, FASB, issued Statement No. 162,”“The Hierarchy of Generally Accepted Accounting Principles.”This statement identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with GAAP in the United States (the GAAP hierarchy).This statement is effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles”.The Company does not expect this Statement will have a material impact on the financial statements. Also in May of 2008, the FASB issued Statement No. 163, “Accounting for Financial Guarantee Insurance Contracts.”This statement requires that an insurance enterprise recognize a claim liability prior to an event of default (insured event) when there is evidence that credit deterioration has occurred in an insured financial obligation.This statement also clarifies how Statement 60 applies to financial guarantee insurance contracts, including recognition and measurement to be used to account for premium revenue and claim liabilities.This Statement is effective for the financial statements issued for fiscal years beginning after December 15, 2008, and all interim periods within those fiscal years, except for some disclosures about the insurance enterprise’s risk-management activities.The Company’s adoption of this statement will not have a material effect on the financial statements. 16 Table Of Contents NOTE 6 - RATE PROCEEDINGS Delaware statute permits water utilities to put into effect, on a semi-annual basis, increases related to specific types of distribution system improvements through a Distribution System Improvement Charge, or DSIC.This charge is available to water utilities to be implemented between general rate increase applications that normally recognize changes in a water utility’s overall financial position.The DSIC approval process is less costly when compared to the approval process for general rate increase requests.The DSIC rate applied between base rate filings is capped at 7.5% of the amount billed to customers under otherwise applicable rates and charges, and the DSIC rate increase applied cannot exceed 5% within any 12-month period. During the first six months of 2008, we earned approximately $99,000 in DSIC revenue. We did not have DSIC in effect during 2007. On April 22, 2008, Artesian Water filed a petition with the PSC to implement new rates to meet a requested increase in revenue of 28.8%, or approximately $14.2 million, on an annualized basis.On July, 11, 2008, pursuant to the PSC’s minimum filing requirements, Artesian filed a supplemental filing with the PSC to update financial schedules for actual experience through March 31, 2008 and to reflect additional changes affecting the requested increase.The overall result was a reduction to the requested increase in revenue of 1.5%, to 27.3% or approximately $13.6 million, on an annualized basis.This request was primarily due to the Company’s significant investment in infrastructure to improve and ensure water quality and service reliability.This includes capital expenditures for additional supply, storage, water main replacements, hydraulic improvements, installation of automated meter reading equipment in the service territory south of the Chesapeake & Delaware canal or C&D Canal, and additional space to house our critical operations and office support functions.The rate request was also filed due to increases in various operating and maintenance costs, including increased costs associated with depreciation, purchased power, purchased water, additional building space and postage.Additional reasons for this request include expenses related to new water system additions, the implementation of monthly billing to customers below the C&D Canal and creation of new water consumption blocks to provide the company an opportunity to achieve a fair rate of return. As permitted by law, on June 21, 2008, we placed temporary rates into effect, designed to generate an increase in annual operating revenue of approximately 5.0%, or $2.5 million on an annualized basis, until new rates are approved by the PSC. NOTE 7 – COMMITMENTS AND CONTINGENCIES On June 30, 2008, Artesian Utility signed an agreement with Northern Sussex Regional Water Recycling Complex, LLC, or NSRWRC.Under the terms of the agreement, Artesian Resources acts as the guarantor of a $10 million construction loan.The loan, from a financial institution to NSRWRC, is secured by a 75 acre parcel of land.The interest rate on the construction loan is variable based on LIBOR Advantage Rate plus 225 basis points.In the event of default by NSRWRC, Artesian Resources shall pay NSRWRC's obligations due to the financial institution; or on demand of the financial institution immediately deposit all amounts due under the obligation.As of June 30, 2008 no borrowings had been made against this line.As of the date of this filing, approximately $5.2 million has been drawn on the loan. 17 Table Of Contents NOTE 8 – INCOME TAXES In June2006, FASB issued interpretation No.48, “Accounting for Uncertainty in Income Taxes,” an Interpretation of FASB Statement No.109 “Accounting for Income Taxes.”The Company adopted this statement effective January 1, 2007 and after analyzing Artesian’s various tax positions determined that no further entry, recognition or derecognition were required.The Company would recognize, if applicable, interest accrued and penalties related to unrecognized tax benefits in interest expense and in accordance with the regulations of the jurisdictions involved.There were no such charges for the period ended June 30, 2008.Additionally, there were no accruals relating to interest or penalties as of June 30, 2008.The Company remains subject to examination by federal and state authorities for the tax years 2004 through 2008. NOTE 9 – SUBSEQUENT EVENT On July 9, 2008 the Maryland Public Service Commission approved the purchase of Mountain Hill Water Company by Artesian Water Maryland.The acquisition included 27,600 feet of water main, a 500,000 gallon elevated storage tank, a 297,000 gallon per day water treatment facility and other related appurtenances.Mountain Hill Water Company currently serves two commercial accounts in the Principio Business Park located within Cecil County’s designated growth corridor.The acquisition provides water service to customers in portions of the Principio Business Park and will provide water service to the proposed 660 home residential development of Charlestown Crossing as well as the surrounding area. On August 1, 2008, Artesian Water Maryland completed the acquisition of all the outstanding membership interests of Mountain Hill from its sole member, Sunrise Holdings, L.P, for a purchase price of approximately $7.1 million.Approximately $4.8 million of the total purchase price was paid at closing.In addition, on the closing date, Artesian Maryland executed a promissory note in the amount of approximately $2.3 million to Sunrise Holdings, L.P., (the "Note") that bears interest at a variable interest rate based upon the London Interbank Offering Rate plus 150 basis points.The Note is payable in four equal annual installments, commencing on the first anniversary of the closing date.The Note is secured by a first lien security interest in all of Mountain Hill's assets in favor of Sunrise and is guaranteed by Artesian Resources. 18 Table Of Contents ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS FOR THE PERIOD ENDED JUNE 30, 2008 Overview Strategic Direction Our profitability is primarily attributable to the sale of water by Artesian Water, the amount of which is dependent on seasonal fluctuations in weather, particularly during the summer months when water demand may vary with rainfall and temperature.In the event that temperatures during the typically warmer months are cooler than expected, or rainfall is greater than expected, the demand for water may decrease and our revenues may be adversely affected.We believe the effects of weather are short term and do not materially affect the execution of our strategic initiatives. Our initiatives south of the C&D Canal that began in 1992 are now providing the greatest portion of our customer growth.This shift in growth is primarily the result of the build out of our service area in northern New Castle County, Delaware. While customer growth in our water utility subsidiaries continued to be a major focus in the first six months of 2008, we aggressively seek opportunities that produce revenue streams that are not as directly affected by weather.These opportunities include the efforts of Artesian Utility, which is actively pursuing opportunities to design, build and operate water and wastewater facilities throughout Delaware and surrounding areas on the Delmarva Peninsula. In addition, Artesian Utility acquired all rights, titles and interest in the operations contracts of TMH. We currently provide contract water and wastewater operation services to 21 private, municipal and governmental institutions in the southeastern part of Pennsylvania.Artesian Wastewater began providing wastewater services to customers in Delaware as a regulated public wastewater service company in July 2005.The opportunities generated through our wastewater service company may provide additional service territory for the regulated water subsidiary or may provide contract operations services for municipalities or other regulated entities.We will continue to focus attention on expanding our contract operations opportunities with municipalities and private water providers on the Delmarva Peninsula. Our strategy is to focus on total resource management covering a wide spectrum of activities, which include: identifying new and dependable sources of supply; developing the wells, treatment plants and delivery systems to get water to customers; educating customers on the wise use of water; and providing responsible wastewater management to assist with recharge of the aquifers.Our strategy includes focusing our efforts to expand in new regions added to our service territory over the last 10 years, where growth is strong and demand is increasing.We also foresee significant growth opportunities in wastewater service and will continue to seek strategic partnerships and relationships with developers and municipalities to complement existing agreements for the provision of wastewater service on the Delmarva Peninsula. 19 Table Of Contents In addition to services discussed above, Artesian Resources initiated a Service Line Protection Plan, or SLP Plan, in March 2005.The SLP Plan covers all parts, material and labor required to repair or replace participants’ leaking water service lines up to an annual limit.As of June 30, 2008, approximately 10,600, or 18%, of our 60,000 eligible water customers had signed up for the SLP Plan.The SLP Plan was expanded in the second quarter of 2008 to include maintenance or repair to customers’ sewer lines.This plan, Service Line Protection Sewer, or SLPS Plan, covers all parts, material and labor required to repair or replace participants’ leaking or clogged sewer lines up to an annual limit. As of June 30, 2008, approximately 2,700, or 6%, of our 42,800 eligible customers had signed up for the SLPS Plan. On May 5, 2008, Artesian Water Maryland signed an agreement to acquire Mountain Hill Water Company valued at approximately $7.0 million payable over 5 years.The acquisition included 27,600 feet of water main, a 500,000 gallon elevated storage tank, a 297,000 gallon per day water treatment facility and other related appurtenances.Mountain Hill Water Company currently serves two commercial accounts in the Principio Business Park located within Cecil County’s designated growth corridor.The acquisition provides water service to customers in portions of the Principio Business Park and will provide water service to the proposed 660 home residential development of Charlestown Crossing as well as the surrounding area.This acquisition was finalized on August 1, 2008. On June 6, 2008, Artesian Consulting acquired all the assets of Meridian Architects and Engineers, or Meridian, for a purchase price of $130,000.The acquisition includes the assignment of all current contract agreements to provide engineering services to developers and includes services to be provided to Artesian Water.Meridian’s fourteen employees, which includes one architect, three licensed professional engineers, two licensed surveyors and three computer-aided design professionals, have been offered and accepted continued employment with Artesian Consulting. Meridian is a leading provider of engineering services in Delaware, particularly in Sussex County .Artesian Resources has routinely employed engineering firms to design infrastructure for water and wastewater systems.This acquisition provides Artesian Resources with enhanced design and engineering capabilities that will significantly decrease the reliance on outside engineering firms for similar services.In addition, we believe that Meridian’s ability to offer engineering services to design on-site water and wastewater systems for developers, as well as offsite wastewater collection systems in Sussex County, will provide additional revenues that are not weather sensitive, thus making the acquisition immediately accretive to Artesian Resources’ earnings. On June 30, 2008, Artesian Utility signed an agreement with Northern Sussex Regional Water Recycling Complex, LLC, or NSRWRC, for the design, construction and operation of the Northern Sussex Regional Water Recycling Complex, a wastewater treatment facility to be located in Sussex County, Delaware.NSRWRC was created for the purpose of developing the treatment facility site, which once constructed, will be operated by Artesian.Under the terms of the agreement, Artesian Resources acts as the guarantor(as described further in Note 7) of a $10 million construction loan, secured by a 75 acre parcel NSRWRC purchased on July 1, 2008 for approximately $5 million. Artesian Utility has agreed to reimburse NSRWRC for the construction of phase 1 of the Facility through customer connection fees.Such connection fees will be split 40% to Artesian Utility and 60% to NSRWRC until NSRWRC’s investment in the design, treatment, storage and disposal facilities are reimbursed.For reimbursement of NSRWRC’s cost to acquire the Facility site, Artesian Utility has agreed to provide NSRWRC with ten annual $300,000 payments.In addition to the annual payments, Artesian Utility will provide certain monthly payments to NSRWRC consisting of a portion of fees received from new customers once the Facility is successfully constructed and operating.Once the cost of the construction and the cost of the Facility site have been fully reimbursed, NSRWRC will transfer its ownership of the Facility and the Facility Site to Artesian Utility or one of its affiliates.Until such time, NSRWRC has agreed to lease the Facility to Artesian Wastewater. At such time as NSRWRC enters into agreements with third party lenders to acquire the funds to purchase the Facility site and to construct the Facility, the Company has also agreed to enter into a guaranty with such third party lender(s) to guaranty all debts and obligations that are incurred by NSRWRC.Any payments made by the Company pursuant to this guaranty will be credited against Artesian Utility’s obligations to reimburse NSRWRC for construction costs and the cost of the Facility site, as described above. 20 Table Of Contents Regulatory Matters and Inflation As of June 30, 2008, we had approximately 75,600 metered water customers, approximately 580 wastewater customers, and served a population of approximately 255,000 (including contract services), representing approximately 30% of Delaware's total population.Increases in the number of customers served by Artesian Water and Artesian Wastewater contributed to increases in our operating revenues.The Delaware Public Service Commission, or PSC, regulates both Artesian Water's and Artesian Wastewater’s rates charged for service, the sale and issuance of securities and other matters.Artesian Maryland is subject to the regulatory jurisdiction of the Maryland Public Service Commission. Our regulated utilities periodically seek rate increases to cover the cost of increased operating expenses, increased financing expenses due to additional investments in utility plant and other costs of doing business.In Delaware, utilities are permitted by law to place rates into effect, under bond, on a temporary basis pending completion of a rate increase proceeding.The first temporary increase may be up to the lesser of $2.5million on an annual basis or 15% of annual gross water sales.Should the rate case not be completed within seven months, by law, the utility may put the lesser of the entire requested rate relief or 15% of annual gross water sales in effect, under bond, until a final resolution is ordered and placed into effect.If such rates are found to be in excess of rates the PSC finds to be appropriate, we must refund the portion found in excess to customers with interest.The timing of our rate increase requests are therefore dependent upon the estimated cost of the administrative process in relation to the investments and expenses that we hope to recover through the rate increase.We can provide no assurances that rate increase requests will be approved by the applicable regulatory agencies; and, if approved, we cannot guarantee that these rate increases will be granted in a timely or sufficient manner to cover the investments and expenses for which we initially sought the rate increase.On April 22, 2008, Artesian Water filed a petition with the PSC to implement new rates to meet a requested increase in revenue of 28.8%, or approximately $14.2 million, on an annualized basis. On July, 11, 2008, pursuant to the PSC’s minimum filing requirements, Artesian filed a supplemental filing with the PSC to update financial schedules for actual experience through March 31, 2008 and to reflect additional changes affecting the requested increase.The overall result was a reduction to the requested increase in revenue of 1.5%, to 27.3% or approximately $13.6 million, on an annualized basis. As permitted by law, on June 21, 2008, we placed temporary rates into effect, designed to generate an increase in annual operating revenue of approximately 5.0%, or $2.5 million on an annualized basis, until new rates are approved by the PSC. In 2003, legislation was enacted in Delaware requiring all water utilities serving within northern New Castle County to certify by July 2006 that they have sufficient sources of self-supply to serve their respective systems.On June 30, 2006, Artesian Water filed our certification related to the adequacy of our water supply through 2009.After completion of their review, on July 24, 2007, the PSC accepted our certification of sufficient water supply. We are affected by inflation, most notably by the continually increasing costs required to maintain, improve and expand our service capability.The cumulative effect of inflation results in significantly higher facility costs compared to investments made 20 to 40 years ago, which must be recovered from future cash flows. 21 Table Of Contents Delaware statute permits utilities to put into effect on a semi-annual basis, increases related to specific types of distribution system improvements through DSIC.This charge is available to water utilities to be implemented between general rate increase applications that normally recognize changes in a water utility’s overall financial position.The DSIC process is less costly when compared to the approval process for general rate increase requests.The DSIC rate applied between base rate filings is capped at 7.5% of the amount billed to customers under otherwise applicable rates and charges, and the DSIC rate increase applied cannot exceed 5% within any 12-month period.In December 2007, Artesian Water filed an application with the PSC for approval to collect a 0.46% increase, effective January 1, 2008, to recover the costs of eligible non-revenue producing improvements made since the last rate increase in 2006.The PSC approved the DSIC effective January 1, 2008 subject to audit at a later date. During the first six months of 2008, we earned approximately $99,000 in DSIC revenue.We did not have DSIC in effect during 2007. On April 10, 2006, the PSC made effective new rules under Regulation Docket 15 that govern the terms and conditions under which water utilities require advances or contributions from customers or developers.These regulations require that developers pay for all water facilities within a new development, with such funding recorded as contributions in aid of construction by the water utility.In addition, the utility is required to receive a contribution in aid of construction of $1,500 for each new residential connection to its system towards the cost of water supply, treatment and storage facilities.These regulations further require developers to fully pay for facilities to serve satellite systems.These required contributions are intended to place a greater burden upon new customers to pay for the cost of facilities required to serve them.On April, 8, 2008, the PSC reopened this docket to assess the effectiveness of the 2006 rules and regulations requiring water utilities to collect contributions in aid of construction.We anticipate this proceeding to continue through the end of the year. Price caps instituted by electric restructuring legislation in Delaware in 1999 were lifted in 2006, resulting in extreme price increases for all of Delmarva Power's customers.Artesian was able to mitigate these increases by signing a two-year fixed price supply contract with Pepco Holdings, Inc, or Pepco, in May of 2006.We entered a new two-year electric supply contract with Pepco in April of 2008.This new pricing is included in our request for rate relief filed with the PSC. 22 Table Of Contents Results of Operations –
